IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENSKE LOGISTICS AND GALLAGHER            : No. 164 MM 2015
BASSETT SERVICES, INC.                    :
                                          :
                                          :
            v.                            :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (EDWIN TROXEL)                      :
                                          :
                                          :
PETITION OF: EDWIN TROXEL                 :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of December, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.